623 S.E.2d 36 (2005)
360 N.C. 70
STATE
v.
Chris RATTIS.
No. 384P05.
Supreme Court of North Carolina.
October 6, 2005.
William P. Hart, Special Deputy Attorney General, Edward W. Grannis, Jr., District Attorney, for State of NC.
The following order has been entered on the motion filed on the 19th day of July 2005 by Defendant of Appeals as a matter of Constitutional right to this Higher Court under the Strickland Standard Under N.C.G.S. 15A-1443 A & B:
"Motion Dismissed ex mero motu by order of the Court in conference this the 6th day of October 2005."
Justice BRADY recused.